DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/18/2019, 11/26/2019, 02/23/2020, 03/27/2020, and 12/08/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with C. Keith Montgomery on 03/24/2021.
The application has been amended as follows: Claim 1 is amended to recite:	A method of disconnecting current from a power source, comprising:	decoupling current from a power conductor to a remote unit;	measuring a current received from a power source coupled to the power conductor;	determining if the measured current exceeds a predefined threshold current level;; 	lowering a voltage level on the power conductor from a first voltage level to a second voltage level; and	raising the voltage level on the power conductor from the second voltage level to the first voltage level;	wherein:	measuring the current comprises measuring the current received from the power source coupled to the power conductor after the raising of the voltage level on the power conductor.

Claims 6, 16, 19, 22, and 24 are cancelled.

Allowable Subject Matter
Claims 1-5, 7-15, 17, 18, 20, 21, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 7-15, 17, 18, 20, 21, and 23 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially lowering a voltage level on the power conductor from a first voltage level to a second voltage level; and raising the voltage level on the power conductor from the second voltage level to the first voltage level; wherein: measuring the current comprises measuring the current received from the power source coupled to the power conductor after the raising of the voltage level on the power conductor. The closest prior art of record is Crookham et al. U.S. Patent Application 2011/0007443 (hereinafter “Crookham”). Regarding claim 1, Crookham teaches a method of disconnecting current from a power source (refer to figures 5A and 5B)(refer also to [0089]), comprising: decoupling current from a power conductor to a remote unit (refer to switches 49 and 52)(fig.5B)(Refer also to [0089]);	measuring a current received from a power source coupled to the power conductor (refer to measuring module 200)(fig.5B)(refer also to [0089]-[0091]); determining if the measured current exceeds a predefined threshold current level (Refer to [0102]-[0117]); in response to the measured current exceeding the predefined threshold current level (Refer to [0102]-[0117]), communicating a distribution power connection control signal (refer to [0089]-[0091]) comprising a distribution power connection mode indicating a distribution power disconnect state (refer to [0089]-[0091]) to cause the power conductor to be decoupled from the power source (refer to [0089]-[0091]), however Crookham does not teach lowering a voltage level on the power conductor from a first voltage level to a second voltage level; and raising the voltage level on the power conductor from the second voltage level to the first voltage level; wherein: measuring the current comprises measuring the current received from the power source coupled to the power conductor after the raising of the voltage level on the power conductor. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Crookham to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/               Primary Examiner, Art Unit 2839